    Case 3:15-md-02670-JLS-MDD Document 2007-3 Filed 09/19/19 PageID.144730 Page 1 of
                                           3

                   1   LATHAM & WATKINS LLP
                        Alfred C. Pfeiffer (CA 120965)
                   2    Christopher S. Yates (CA 161273)
                        Belinda S Lee (CA 199635)
                   3    Niall E. Lynch (CA 157959)
                        Ashley M. Bauer (CA 231626)
                   4   505 Montgomery Street, Suite 2000
                       San Francisco, California 94111-6538
                   5   Telephone: +1.415.391.0600
                       Facsimile: +1.415.395.8095
                   6   Al.Pfeiffer@lw.com
                       Chris.Yates@lw.com
                   7   Belinda.Lee@lw.com
                       Niall.Lynch@lw.com
                   8   Ashley.Bauer@lw.com
                   9   Counsel for Defendant StarKist Co.
              10
                                          UNITED STATES DISTRICT COURT
              11
                                        SOUTHERN DISTRICT OF CALIFORNIA
              12
              13
                                                              Case No. 3:15-md-02670-JLS-MDD
              14       IN RE PACKAGED SEAFOOD
                       PRODUCTS ANTITRUST                     MDL No. 2670
              15       LITIGATION
                                                              DECLARATION OF
              16       This Document Relates To:              ELIZABETH C. GETTINGER IN
                                                              SUPPORT OF STARKIST CO. &
              17       (1) Indirect Purchaser End Payer       BUMBLE BEE FOODS, LLC’S
                       Plaintiffs                             MOTION FOR PARTIAL
              18                                              SUMMARY JUDGMENT ON
                       (2) Commercial Food Preparer           STATUTE OF LIMITATIONS
              19       Plaintiffs                             GROUNDS (CLASS
                                                              PLAINTIFFS)
              20       (3) Direct Purchaser Plaintiffs        Special Briefing Schedule Ordered
              21
                                                              Hearing:
              22                                              Date: March 18, 2020
                                                              Time: 9:00 a.m.
              23                                              Place: Courtroom 4D
                                                              Judge: Hon. Janis L. Sammartino
              24
              25
              26
              27
              28
                                                                DECL. IN SUPP. OF DEFS.’ MOT. FOR PARTIAL
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                    SUMM. J. (SOL) (CLASS)
                                                                                     3:15-md-2670-JLS-MDD
       Case 3:15-md-02670-JLS-MDD Document 2007-3 Filed 09/19/19 PageID.144731 Page 2 of
                                              3


                      1 I, Elizabeth C. Gettinger, declare as follows:
                      2         1.       I am an attorney licensed to practice law in the State of California and
                      3 am admitted before this Court. I am an associate at Latham & Watkins, LLP, 505
                      4 Montgomery St., Suite 2000, San Francisco, CA 94111. I have personal
                      5 knowledge of the facts set forth herein and, if called upon to do so, I could and
                      6   would testify competently thereto.
                      7         2.       I am submitting this declaration in support of StarKist Co. and
                      8 Bumble Bee Foods, LLC' s Motion for Partial Summary Judgment on Statute of
                      9   Limitations Grounds (Class Plaintiffs), solely to put documents before the Court.
                    10 As set forth below, copies of the transcripts cited in the motion are attached to this
                    11    declaration.
                    12          3.       Attached hereto as Exhibit 1 is a true and correct copy of excerpts
                    13 from the Videotaped Deposition of Andrew Gorman, dated January 12, 2018.
                    14          4.       Attached hereto as Exhibit 2 is a true and correct copy of excerpts
                    15 from the Deposition of Gay Birnbaum, dated May 2, 2018.
                    16          5.       Attached hereto as Exhibit 3 is a true and correct copy of excerpts
                    17 from the Videotaped Deposition of Kim Craig, dated September 19, 2018.
                    18          I declare under penalty of perjury that the foregoing is true and correct.
                    19 Executed on September 19, 2019, in San Francisco, California.
                    20
                    21                                                 LATHAM & WATKINS LLP
                    22
                    23                                                 By:    ~~
                                                                             Elizabeth C. Gettinger
                    24
                    25
                    26
                    27
                    28
LATHAM&WATKINS'"'                                                            DECL. IN SUPP. OF DEFS.' MOT. FOR PARTIAL
   ATTORNEYS AT LAW
    SAN FRANCISCO                                                      1                         SUMM. J. (SOL) (CLASS)
                                                                                                  3: 15-md-2670-JLS-MDD
    Case 3:15-md-02670-JLS-MDD Document 2007-3 Filed 09/19/19 PageID.144732 Page 3 of
                                           3

                   1                             INDEX OF EXHIBITS

                   2   Exhibit                           Description                            Pages
                   3
                         1       Excerpts from the deposition transcript of Andrew Gorman,        3-8
                   4             dated January 12, 2018
                         2       Excerpts from the deposition transcript of Gary Birnbaum,       9-13
                   5
                                 dated May 2, 2018
                   6     3       Excerpts from the deposition transcript of Kim Craig, dated     14-17
                                 September 19, 2018
                   7

                   8

                   9

               10

               11

               12

               13

               14

               15

               16

               17

               18

               19

               20

               21

               22

               23

               24

               25

               26

               27

               28

                                                                   DECL. IN SUPP. OF DEFS.’ MOT. FOR PARTIAL
ATTORNEYS AT LAW
 SAN FRANCISCO
                                                                                       SUMM. J. (SOL) (CLASS)
                                                             2                          3:15-md-2670-JLS-MDD
